In a paternity proceeding pursuant to Family Court Act article 5, Bertram U. appeals from an order of the Family Court, Nassau County (Feiden, J.), entered March 6, 1992, which dismissed his petition to vacate a prior order of filiation.
Ordered that the order is affirmed, without costs or disbursements.
The appellant failed to establish the existence of any newly-discovered evidence (see, CPLR 5015 [a] [2]) or that the respondent had engaged in "fraud, misrepresentation, or other misconduct” (CPLR 5015 [a] [3]). Accordingly, his application to vacate the prior order of filiation was properly denied. Mangano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.